DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-4,  in the reply filed on 04/20/2022 is acknowledged. Applicants further elect SEQ ID NO: 8 as required by the species election.   Claims 1-3 read on this election.

Status of Claims
Claims 1-22 are pending in this application.  Claims 4-22 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-3 are examined in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 has been considered by the examiner.
Drawings
	It is noted that figures 12-15 are missing from the specification as filed.  The specification has figure legends for figure 12-15 but no figures 12-15 are found in the drawings. The as-filed certified copy of the priority document does not contain the figures. The PCT/EP2017/081880 does not contain the figures. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the word “corresponding.”  The word is indefinite because the elements that correspond to SEQ ID NO: 8 are not actually disclosed, rendering the scope of the claim unascertainable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (cited on IDS filed 06/06/2019 as document no. 2).
Liu discloses a PD1 molecule having an extracellular domain, a transmembrane domain and an intracellular domain lacking the signaling motifs ITIM and ITSM. Liu  discloses in figure 2 (supplementary figure 2) a PD1-tailless molecule lacking signaling motifs ITIM and ITSM (the claimed “lacking other signaling domains;” claim 1). Liu discloses the claimed “A PD-1 molecule comprising an extracellular domain, a transmembrane domain and an intracellular domain, wherein the intracellular domain comprises a juxtamembrane domain and wherein the intracellular domain is lacking other signaling domains.”

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) (a)(2)as being anticipated by Rajpal et al (US 20180044399) (Rajpat).
	Rajpal discloses [0079] a chimeric antigen receptor (CAR) comprising an extracellular domain, a transmembrane domain and an intracellular domain.  Rajpal discloses [0095] in some cases the intracellular domain does not comprise the full intracellular domain of PD1. Rajpal discloses [0097] the intracellular domain includes an inhibitory intracellular signaling domain (the claimed “other signaling domains”) which is responsible for inactivation of the signal and blocks activation of the normal effector function of the immune cells, which in the case of T cells is the cytolytic activity or help activity including the secretion of cytokines. 
	Rajpal discloses [0099] a formula for the intracellular domain wherein L1 can be one sequence consisting of a naturally occurring N-terminal flanking sequence region of the ITIM domain  which does not include the ITIM domain or the ITSM domain (the claimed “A PD-1 molecule comprising an extracellular domain, a transmembrane domain and an intracellular domain, wherein the intracellular domain comprises a juxtamembrane domain and wherein the intracellular domain 1s lacking other signaling domains;” claim 1).  
	Rajpal discloses [0139] (third sequence down) the sequence: CSRAARGTIGARRTGQPLKEDPSAVPVFS, which is identical to the claimed SEQ ID NO: 8 (CSRAARGTIGARRTGQPLKEDPSAVPVES).  Because Rajpal discloses the PD1 molecule can comprise only the one sequence,  Rajpal discloses the claimed “the juxtamembrane domain comprises an amino acid sequence corresponding to SEQ ID NO: 8;” (claim 2) and the claimed “the juxtamembrane domain consists of an amino acid sequence corresponding to SEQ ID NO: 8;” claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boussiotis et al (“Biochemical signaling of PD-1 on T cells and its functional implications,”  Cancer J. 2014;20(4):265-271)(Boussiotis).
	  Boussiotis discloses PD1 alters the function  of T cells upon antigen specific stimulation (page 8, second paragraph).  Boussiotis discloses (page 8, bottom paragraph) the imbalanced activation of signaling pathways induced by PD-1 results in altered metabolic programs, differentiation profiles and functional properties of T cells with a net outcome of T cell quiescence and immune suppression. Boussiotis discloses (Abstract) PD-1 mediates potent inhibitory signals that prevent the expansion and function of T effector cells and have detrimental effects on anti-viral and antitumor immunity.
	Boussiotis discloses in figure 1, page 13 (shown below), the amino acid sequence of human PD-1.  Boussiotis discloses (page 3, middle paragraph)  the cytoplasmic tail of PD-1 contains an N-terminal sequence VDYGEL, forming an immunoreceptor tyrosine-based inhibition motif (ITIM), defined as V/I/LxYxxL.  The cytoplasmic tail of PD-1 also contains a C-terminal sequence TEYATI, forming an immunoreceptor tyrosine based switch motif (ITSM), defined as TxYxxL (Figure 1). The claimed SEQ ID NO: 8 begins with the C residue (in blue) and extends to the beginning (but not including) of the first sequence shown in green (VDYGEL).  The sequence VDYGEL and the sequence TEYATI are the “other signaling sequences.”

    PNG
    media_image1.png
    434
    732
    media_image1.png
    Greyscale

	Boussiotis  discloses (page 5, top paragraph) the inhibitory signaling block in the PD1 receptor is comprised of ITSM and ITIM sequences (the claimed “other signaling sequences;” claim 1).  
	It would have been obvious to one of ordinary skill to modify the PD-1 molecule of Boussiotis by removing the ITSM and ITIM sequences (the claimed “other signaling sequences”) in view of the teachings of Boussiotis that the sequences were actively involved in the inhibitory effects of PD-1 on IL-2 production.  
	One of ordinary skill would have had a reasonable expectation of success in obtaining the PD-1 sequence lacking the other signaling domains in view of the teachings of Boussiotis showing that the PD-1 sequence is known in the art and that manipulation of the sequence is known to one of ordinary skill (page 4, bottom paragraphs). 
	One of ordinary skill would have been motivated to remove the ITIM and ITSM signaling sequences from the PD1 molecule  in order to mediate potent inhibitory signals that prevent expansion and function of effector T cells and that have detrimental effects on anti-viral and antitumor immunity (abstract).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632